                                 Case 2:19-cv-02196-RFB-VCF Document 29 Filed 04/21/20 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                                 Nevada Bar No. 12107
                            3    PRINCE LAW GROUP
                                 10801 West Charleston Boulevard
                            4    Suite 560
                                 Las Vegas, NV 89135
                            5    P: (702) 534-7600
                                 F: (702) 534-7601
                            6    Email: eservice@thedplg.com
                                 Attorneys for Plaintiff
                            7    Diane Sanchez

                            8                           UNITED STATES DISTRICT COURT
                            9
                                                               DISTRICT OF NEVADA
                            10

                            11    DIANE SANCHEZ,
                                                                                 CASE NO.: 2:19-cv-02196-RFB-VCF
                            12                   Plaintiff,
                            13
                                  vs.
                                                                                 STIPULATION AND [PROPOSED
                            14                                                    ORDER] FOR EXTENTION OF
                                  WINDHAVEN NATIONAL INSURANCE                   TIME TO FILE OPPOSITION TO
                            15    COMPANY,     a    domestic   corporation;       DMA CLAIMS, MANAGEMENT,
                                  WINDHAVEN NATIONAL INSURANCE                     INC.’S MOTION TO DISMISS
                            16                                                    FIRST AMENDED COMPLAINT
                                  COMPANY       fka     ATX      PREMIER
                            17    INSURANCE, a domestic corporation; DMA                    (First Request)
                                  CLAIMS INC., a foreign corporation; BLAS
                            18    BON, an individual; DOES I-X and ROE
                                  CORPORATIONS I-X, inclusive,
                            19

                            20                 Defendants.

                            21

                            22          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff DIANE
                                 SANCHEZ, through her counsel of record, Dennis M. Prince and Kevin T. Strong of
                            23
                                 PRINCE LAW GROUP, and Defendant DMA CLAIMS, INC., by and through its counsel
                            24
                                 of record, Robert E. Schumacher and Wing Yang Wong of GORDON REES SCULLY
                            25
                                 MANSUKHANI, LLP, that the deadline for Plaintiff to file her Opposition to DMA
                            26
                                 Claims Management, Inc.’s Motion to Dismiss First Amended Complaint (ECF No. 27)
                            27
                                 shall be extended by fourteen (14) days, from April 17, 2020 to May 1, 2020. The Motion
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:19-cv-02196-RFB-VCF Document 29 Filed 04/21/20 Page 2 of 3



                            1    was filed on April 2, 2020. This Stipulation and [Proposed Order] is submitted in
                            2    accordance with LR IA 6-1.

                            3           This matter is stayed as to Defendants Windhaven National Insurance Company

                            4    and Blas Bon resulting from the filing of the Order Appointing Liquidator, Permanent
                                 Injunction and Notice of Automatic Stay. (ECF No. 25, 25-1). Plaintiff and DMA Claims
                            5
                                 Management, Inc. currently dispute the scope of the automatic stay as it relates to DMA
                            6
                                 Claims Management, Inc.        Following a telephone conference regarding this issue,
                            7
                                 Plaintiff informed DMA Claims Management, Inc. of her intent to file a motion with the
                            8
                                 Court to clarify this issue. Plaintiff is in the midst of preparing this motion. DMA
                            9
                                 Claims Management, Inc. also plans to file a motion to address this issue.
                            10
                                        Plaintiff’s counsel has also been preparing and finalizing an opening appellate
                            11   brief to the Nevada Supreme Court in the matter of Evans-Waiau et al. v. Tate, Case No.
                            12   79424. Due to the extensive work associated with the same, additional time is needed
                            13   for Plaintiff to adequately respond to DMA Claims Management, Inc.’s Motion to
                            14   Dismiss.    Accordingly, the parties respectfully request this Court to approve the

                            15   foregoing stipulation. Their requested extension is not made in bad faith.

                            16   DATED this 17th day of April, 2020.            DATED this 17th day of April, 2020

                            17   PRINCE LAW GROUP                               GORDON REES SCULLY MANSUKHANI,
                                                                                LLP
                            18
                                 /s/ Dennis M. Prince                           /s/ Win Yan Wong
                            19
                                 DENNIS M. PRINCE                               ROBERT E. SCHUMACHER
                            20   Nevada Bar No. 5092                            Nevada Bar No. 7504
                                 KEVIN T. STRONG                                WING YAN WONG
                            21   Nevada Bar No. 12107                           Nevada Bar No. 13622
                                 10801 W. Charleston Boulevard, Suite 560       300 South 4th Street, Suite 1550
                            22   Las Vegas, Nevada 89135                        Las Vegas, Nevada 89101
                                 Attorneys for Plaintiff                        Attorneys for Defendant
                            23   Diane Sanchez                                  DMA Claims, Inc.

                            24   ...                                            IT IS SO ORDERED:

                                 ...
                            25
                                 ...
                            26                                                  ________________________________
                                 ...                                            RICHARD F. BOULWARE, II
                            27                                                  UNITED STATES DISTRICT JUDGE
                                 ...
                            28                                                  DATED this   21st day of April, 2020.
                                                                            2
10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                 Case 2:19-cv-02196-RFB-VCF Document 29 Filed 04/21/20 Page 3 of 3



                            1                                         ORDER

                            2        IT IS SO ORDERED.

                            3        DATED this ____ day of ____________________, 2020.

                            4
                                                                             _______________________________
                            5
                                                                             UNITED STATES DISTRICT JUDGE
                            6

                            7

                            8

                            9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                         3
10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
